Name: Commission Regulation (EEC) No 1647/85 of 18 June 1985 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 6 . 85 Official Journal of the European Communities No L 159/25 COMMISSION REGULATION (EEC) No 1647/85 of 18 June 1985 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty that the export refunds at present applicable should be altered as shown in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 298/85 (2), and in particular Article 17 (5) thereof, Whereas Commission Regulation (EEC) No 1437/85 of 31 May 1985 (3) has fixed the rates of the refunds applicable from 1 June 1985 to certain dairy products exported in the form of goods not covered by Annex II to the Treaty ; Whereas it follows from applying the rules and criteria contained in Regulation (EEC) No 1437/85 to the information at present available to the Commission HAS ADOPTED THIS REGULATION : Article 1 The rates of the refunds applicable to certain milk products exported in the form of the products which appear in the Annex to Regulation (EEC) No 804/68 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 19 June 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 June 1985. For the Commission COCKFIELD Vice-President ( ¢) OJ No L 148, 28 . 6 . 1968 , p . 13 . 0 OJ No L 137, 27. 5 . 1985, p . 5 . 0 OJ No L 144, 1 . 6. 1985, p . 19 . No L 159/26 Official Journal of the European Communities 19 . 6 . 85 ANNEX to the Commission Regulation of 18 June 1985 altering the rates of the refunds applicable from 19 June 1985 to certain milk products exported in the form' of goods not covered by Annex II to the Treaty (ECU/100 kg) CCT heading No Description Rate ofrefund ex 04.02 A II 78,60 ex 04.02 A II 108,13 ex 04.02 A III 28,55 ex 04.03 Powdered milk, obtained by the spray process, with a fat content of less than 1,5 % by weight and with a water content of less than 5 % by weight (PG 2) : a) On exportation of goods of CCT heading No 35.01 b) On exportation of other goods Powdered milk, obtained by the spray process, with a fat content of 26 % by weight and a water content of less than 5 % by weight (PG 3) Concentrated milk, with a fat content by weight of 7,5 % and a content by weight in dry matter equal to 25 %* (PG 4) Butter, with a fat content by weight of 82 % (PG 6) : a) On exportation of the following goods manufactured under the conditions laid down in Regulations (EEC) No 262/79, (EEC) No 442/84 and (EEC) No 1932/81 :  goods falling within CCT heading No 19.08 or subheadings 18.06 B and 21.07 C,  preparations for making ice-cream and similar edible products called 'ice-mix' falling within CCT sub ­ heading 18.06 D and heading No 21.07 ; and prepara ­ tions called 'chocolate milk crumb' falling within subheading 18.06 D II b) 2,  the following goods put up for retail sale : sugar confectionery falling within subheading 17.04 D II ; sugar confectionery falling within subheading 18.06 C II b) ; chocolate goods, filled, falling within subheading 18.06 C II b), with the exception of their chocolate coating ; other food preparations containing cocoa and falling within subheading 18.06 D II a) or b)  raw doughs and powdered preparations falling within CCT subheading 19.02 B II b) b) On exportation of goods of CCT subheadings 21.07 G VII to IX c) On exportation of other goods 186,33 (') 173,33 (') Rate applicable only in the cases indicated in Article 7 of Regulation (EEC) No 1760/83 .